UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive additional materials ☐ Soliciting material under Rule 14a-12 Energy Recovery, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No. Filing Party: Date Filed: Energy Recovery, Inc. Notice of 2016 Annual Meeting of Stockholders To Be Held On June 23 , 201 6 Dear Stockholders, The 2016 Annual Meeting of Stockholders of Energy Recovery, Inc., a Delaware corporation (the “Company” or “Energy Recovery”), will be held on Thursday, June 23, 2016, at 10:00 a.m. Pacific Daylight Time. The 2016 Annual Meeting will take place at the Company’s headquarters, located at 1717 Doolittle Drive, San Leandro, CA 94577. The purpose of the meeting is: 1. the election of Mr. Arve Hanstveit and Mr. Hans Peter Michelet as Class II directors to serve until our 2019 Annual Meeting (or until their successors are elected and qualified); 2. the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2016; 3. the approval of the 2016 Incentive Plan; 4. advisory approval of the Company’s named executive officer compensation; and 5. other business that may properly come before the meeting and any adjournment or postponement. These items of business are more fully described in the attached Proxy Statement, which accompanies this Notice. Only stockholders who owned stock at the close of business on April25, 2016 may attend and vote at the meeting or any postponement or adjournment of the meeting. Whether or not you expect to attend the 2016 Annual Meeting of stockholders in person, we urge you to vote as promptly as possible to ensure your representation and the presence of a quorum at the 2016 Annual Meeting. At the meeting, we will also report on our 2015 business results and other matters of potential interest to our stockholders. By Order of the Board of Directors, /s/ Joel Gay Joel Gay President, Chief Executive Officer, and Director San Leandro, California April 26, 2016 Stockholders of record can vote their shares by using the Internet or the telephone. Instructions for using these convenient services are set forth on the notice of availability over the Internet of the proxy materials. If you vote your proxy and then decide to attend the annual meeting to vote your shares in person, you may still do so. Your proxy is revocable in accordance with the procedures described in the Proxy Statement. TABLE OF CONTENTS Page PROXY STATEMENT 1 INFORMATION ABOUT THE MEETING 1 1. What is the purpose of the meeting? 1 2. How do I vote? 1 3. How many votes do I have? 2 4. Can I change my vote after submitting my proxy? 2 5. What if I return a proxy card but do not make specific choices? 2 6. Who pays for the expenses related to the preparation and mailing of the Proxy Statement? 2 7. Who can vote at the 2016 Annual Meeting? 2 8. Will there be any other items of business on the agenda? 2 9. How many votes are required for the approval of each item? 3 10. What is the quorum requirement? 3 11. What is a record holder? 3 12. What is a beneficial owner? 3 13. How are votes counted? 3 14. Who counts or tabulates the votes? 4 15. How do I access the proxy materials and annual report via the Internet? 4 PROPOSALS TO BE VOTED ON AT THE MEETING 5 PROPOSAL NO. 1 — ELECTION OF DIRECTORS 5 PROPOSAL NO. 2 — RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 Principal Accountant Fees and Services 6 Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Registered Public Accounting Firm 6 PROPOSAL NO. 3 — APPROVAL OF 2 7 PROPOSAL NO. 4 — ADVISORY APPROVAL OF THE COMPANY’S EXECUTIVE COMPENSATION 16 BOARD AND CORPORATE GOVERNANCE MATTERS 17 Board of Directors 17 Director Independence 17 Relationships Among Directors or Executive Officers 17 Committees and Meetings of the Board of Directors 17 The Audit Committee 17 The Compensation Committee 18 The Nominating and Corporate Governance Committee 18 Board Leadership Structure and Role in Risk Management 19 Compensation Committee Interlocks and Insider Participation 20 Communication between Stockholders and Directors 20 Director Compensation 20 Director Compensation for the Year Ended December 31, 2015 21 Stock Ownership Guidelines 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 23 EXECUTIVE COMPENSATION 25 Compensation Discussion and Analysis 25 Executive Compensation Process 26 Independent Compensation Consultant for Compensation Committee 27 Consideration of “Say on Pay” Results 27 Competitive Positioning 28 Base Salaries of Named Executive Officers 28 Annual Cash Incentive Compensation 28 Equity-Based Incentive Compensation 29 2015 Equity-Based Incentive Awards 30 Benefits 30 Change in Control Severance Plan 30 Severance and Termination Compensation 31 Tax Deductibility 31 Compensation Policies and Practices as They Relate to Risk Management 31 i TABLE OF CONTENTS Page Report of the Compensation Committee 31 Summary Compensation Table 32 Grants of Plan-Based Awards in 2015 34 Employment Arrangements with Named Executive Officers 34 Outstanding Equity Awards as of December 31, 2015 37 Option Exercises and Stock Vested in 2015 38 Potential Payments Upon Termination or Change in Control 39 Key Defined Terms of the Change in Control Plan 40 Benefits under the Change in Control Plan 41 REPORT OF THE AUDIT COMMITTEE 42 DIRECTORS AND MANAGEMENT 43 RELATED PERSON POLICIES AND TRANSACTIONS 47 CODE OF BUSINESS CONDUCT AND ETHICS 47 STOCKHOLDER PROPOSALS 47 OTHER MATTERS 48 Section 16(a) Beneficial Ownership Reporting Compliance 48 Other Matters 48 Form 10-K ANNUAL REPORT 48 ii ENERGY RECOVERY, INC. PROXY STATEMENT FOR THE 2016 ANNUAL MEETING OF STOCKHOLD ERS TO BE HELD ON JUNE 23, 2016 This proxy statement (“Proxy Statement”) is furnished in connection with the solicitation of proxies by the Board of Directors of Energy Recovery, Inc. for use at the 2016 Annual Meeting of Stockholders to be held on Thursday, June 23, 2016 at 10:00 a.m. Pacific Daylight Time. The 2016 Annual Meeting will take place at the Company’s headquarters, located at 1717 Doolittle Drive, San Leandro, CA 94577. The telephone number at that location is (510) 746-7370. The Company is furnishing proxy materials to many of its stockholders on the Internet rather than mailing printed copies of those materials to each stockholder. If you received a notice of availability over the Internet of the proxy materials (“Notice”) by mail, you will not receive a printed copy of the proxy materials unless you request one. Instead, the Notice will instruct you as to how you may access and review the proxy materials on the Internet. If you received a Notice by mail and would like to receive a printed copy of the proxy materials, please follow the instructions included in the Notice. The Notice is being sent to stockholders of record as of April 25, 2016 on or about May 11, 2016. Proxy materials, which include the Notice of the 2016 Annual Meeting of Stockholders, this Proxy Statement, and the Annual Report to Stockholders for the year ended December 31, 2015, which includes financial statements and other information with respect to the Company (the “Annual Report”), are first being made available to stockholders of record as of April 25, 2016, on or about May 11, 2016. Additional copies of the Annual Report may be obtained by writing to the Company at the address noted above. INFORMATION ABOUT THE MEETING 1. What is the purpose of the meeting? All holders of shares of common stock of record at the close of business on April 25, 2016, (the “Record Date”) are entitled to notice of and to vote at the 2016 Annual Meeting and all adjournments or postponements thereof. At the meeting, our stockholders will vote on: 1. the election of Mr. Arve Hanstveit and Mr. Hans Peter Michelet as Class II directors to serve until our 2019 Annual Meeting (or until their successors are elected and qualified); 2. the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2015; 3. approval of the 2016 Incentive Plan; 4. advisory approval of the Company’s namedexecutive officer compensation; and 5. other business that may properly come before the meeting and any adjournment or postponement. 2. How do I vote? If you are a record holder of our common shares as of the Record Date, you can vote as follows: ● Electronically via the Internet , following the instructions on the Notice; ● In person at the meeting; ● By proxy at the meeting ; or ● By t elephone , following the instructions on the Notice. To ensure that your vote is counted, please submit your vote by June 22, 2016. 1 If your shares are held for you in an account with a broker or other nominee, you will receive voting instructions from your nominee rather than a proxy card. To vote, please follow the voting instructions sent by your broker or other nominee. If you return your voting instructions timely, your broker or other nominee will then include your vote in the appropriate proxy card held by the record holder. If your shares are held in the name of a broker or other nominee, you cannot vote in person at the 2016 Annual Meeting unless you first obtain a legal proxy from your nominee and present it at the 2016 Annual Meeting. 3. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you own as of the Record Date. 4. Can I change my vote after submitting my proxy? If you are the record holder of your shares, you can withdraw or revoke your proxy at any time before the final vote at our 2016 Annual Meeting by: ● delivering to the Company to the attention of the Company’s Secretary a written notice of revocation or delivery of a duly executed proxy bearing a later date; ● submitting a new proxy via the Internet or telephone in accordance with the instructions on your original form of proxy; or ● attending the 2016 Annual Meeting and voting in person. Attending the 2016 Annual Meeting in person will not by itself revoke any prior proxy. 5. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card without marking any voting selections, your shares will be voted “FOR” our director nominees and “FOR” the other proposals made in this Proxy Statement. If any other matter is properly presented at the meeting, the Company representative authorized to vote on your behalf as your proxy will vote your shares using his or her best judgment. 6. Who pays for the expenses related to the preparation and mailing of the Proxy Statement? The Company will bear the costs of soliciting proxies, including the costs for the preparation, assembly, printing, and mailing of the Proxy Statement and related proxy materials. In addition, the Company will reimburse brokerage firms and other nominees representing beneficial owners of shares for their expenses in forwarding solicitation materials to beneficial owners of those shares. We have retained Alliance Advisors as our proxy solicitors, and proxies may be solicited by a representative of that firm. For its services, we will pay Alliance Advisors a fee of $5,000, plus reasonable expenses. Proxies may also be solicited by certain of the Company’s directors, officers, and regular employees, without additional compensation, either personally, by telephone, facsimile, or mail. 7. Who can vote at the 2016 Annual Meeting? Only stockholders of record at the close of business on April 25, 2016, the Record Date, will be entitled to notice of, and to vote at, our 2016 Annual Meeting. On the Record Date, the Company had 52,222,871 shares of common stock outstanding. 8. Will there be any other items of business on the agenda? We do not know of any business to be considered at the meeting other than the proposals described in this Proxy Statement; however, the proxy holders (who are the management representatives named on the proxy card) may vote using their discretion with respect to any other matters properly presented for a vote at the meeting. 2 9. How many votes are required for the approval of each item? ● Proposal No. 1 (election of directors): The candidates who receive the greatest number of votes cast at the 2016 Annual Meeting will be elected, provided that a quorum is present. The Board recommends a vote “FOR” all nominees. ● Proposal No. 2 (ratification of BDO USA, LLP as our independent registered public accounting firm), Proposal No. 3 (approval of 2016 Incentive Plan), and Proposal No. 4 (advisory approval of the Company’s executive compensation): An affirmative vote of a majority of the shares of the Company’s common stock present and entitled to vote is required to approve Proposals No. 2, No. 3, and No. 4, provided that a quorum is present. The Board recommends a vote “FOR” each of the Proposals No. 2 , No. 3, and No. 4 . What is the quorum requirement? A “quorum” of stockholders must be present for us to hold a valid meeting of stockholders. Stockholders representing a majority (more than 50%) of the voting power of our outstanding common stock as of the Record Date, present in person or represented by proxy, constitute a quorum for the transaction of business at the 2016 Annual Meeting. Your shares will be counted towards the quorum only if you submit a valid proxy or if you vote in person at the meeting. Stockholders who submit signed and dated proxies without specifying their votes and broker “non-votes” described below will be counted towards the quorum requirement. If there is no quorum, the chairperson of the meeting or a majority of the votes present at the meeting may adjourn the meeting to another date. What is a record holder? If your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, you are considered a “record holder” of those shares. If you are a record holder, you will receive a Notice on how you may access and review the proxy materials on the Internet. What is a beneficial owner? If your shares are held in a stock brokerage account, by a bank, or by another nominee, those shares are registered with American Stock Transfer & Trust Company in the “street name” of the brokerage account, bank, or other nominee, and you are considered the “beneficial owner” of those shares. If you are a beneficial owner, your broker or other nominee will send you a form of voting instructions along with instructions on how to access proxy materials. As a beneficial owner, you have the right to direct your broker, bank, or other nominee on how to vote your shares by using the voting instruction form included in the mailing or by following the instructions on the voting instruction card for voting via the Internet or telephone. If there are multiple beneficial owners in the same household, your broker or other nominee may send only one set of voting instructions or copy of the proxy materials to your household. If you are receiving multiple copies of these materials and would like to receive a single copy in the future, please contact your broker, bank, or other nominee to request a single copy in the future. How are votes counted? All shares of common stock represented by valid proxies will be voted in accordance with their instructions. In the absence of instructions, proxies will be voted “FOR” Proposals 1, 2, 3, and 4. Brokers, banks, and other nominees may submit a proxy card for shares of common stock that they hold for a beneficial owner, but may decline to vote on certain items because they have not received instructions from the beneficial owner. These are called “Broker Non-Votes” and are not included in the tabulation of the voting results for the election of directors or for purposes of determining the number of votes cast with respect to a particular proposal. Consequently, Broker Non-Votes do not have an effect on the vote. 3 Brokers have the discretion to vote such shares for which they have not received voting instructions from the beneficial owners on routine matters but not on non-routine matters. The only routine matter up for vote this year is the ratification of the independent registered public accounting firm (Proposal No. 2). A broker is prohibited from voting on a non-routine matter unless the broker receives specific voting instructions from the beneficial owner of the shares. The election of directors (Proposal No. 1), the approval of the 2016 Incentive Plan (Proposal No. 3), and the advisory vote on executive compensation for 2015 (Proposal No. 4) are non-routine matters, and your broker cannot vote your shares on these proposals unless you have timely returned applicable voting instructions to your broker. Abstentions have no effect on the outcome of voting for Proposal No. 1, election of directors. Abstentions are treated as shares present or represented and voting regarding Proposals No. 2, No. 3, and No. 4, so abstentions have the same effect as negative votes on those proposals. Who counts or tabulates the votes? The votes of stockholders attending the 2016 Annual Meeting and voting in person will be counted or tabulated by an independent inspector of election. For our meeting, a representative of Broadridge Investor Communications Solutions, Inc. will tabulate votes cast by proxy and in person. How do I access the proxy materials and annual report via the Internet? A Notice will be mailed or emailed with instructions on how to access proxy materials via the Internet. This proxy statement, the 2015 Annual Report, and related proxy materials for the 2016 Annual Meeting of Stockholders to be Held on June 23, 2016 will also be available electronically at http://ir.energyrecovery.com . If you have previously chosen to receive the proxy materials via the Internet, you will be receiving an e-mail on or about May 11, 2016 with information on how to access stockholder information and instructions for voting over the Internet. Stockholders of record may vote via the Internet until 11:59 p.m. Eastern Daylight Time on June 22, 2016. If your shares are registered in the name of a brokerage firm and you have not elected to receive proxy materials over the Internet, you may still be eligible to vote shares electronically over the Internet. Many brokerage firms participate in programs that provide eligible stockholders who receive a paper copy of the Proxy Statement and Annual Report the opportunity to vote via the Internet. If your brokerage firm participates in such a program, a form from the broker will provide voting instructions. Stockholders can elect to view future Proxy Statements and Annual Reports over the Internet instead of receiving paper copies. Stockholders of record wishing to receive future stockholder materials electronically can elect this option by following the instructions provided when voting over the Internet at www.proxyvote.com. Upon electing to view future Proxy Statements and Annual Reports over the Internet, you will receive an e-mail notification next year with instructions containing the Internet address of those materials. The choice to view future Proxy Statements and Annual Reports over the Internet will remain in effect until you contact your broker or the Company to rescind the instructions. Internet access does not have to be elected each year. Stockholders who elected to receive this Proxy Statement electronically over the Internet and who would now like to receive a paper copy of this Proxy Statement so that they may submit a paper proxy in lieu of an electronic proxy should contact either their broker or the Company. 4 PROPOSALs to be voted on at the meeting Proposal NO. 1 ELECTION OF DIRECTORS As set by the Board of Directors under the Bylaws of the Company, the authorized number of directors of the Company will be eight as of the date of the 2016 Annual Meeting. The Nominating and Corporate Governance Committee of the Board of Directors has recommended, and the Board of Directors has nominated, the nominees listed below for election as Class II directors at the 2016 Annual Meeting. If elected, each newly elected director will serve until the 2019 Annual Meeting of Stockholders, until each director’s successor is duly elected and qualified, or until the director’s earlier removal or resignation. Each of the nominees are currently directors of the Company and each of the nominees named below has consented, if elected as a director of the Company, to serve until his term expires. In the event that any nominee of the Company is unable or declines to serve as a director at the time of the 2016 Annual Meeting, the proxies will be voted for any nominee who shall be designated by the present Board of Directors to fill the vacancy. In the event that additional persons are nominated for election as directors, the proxy holders intend to vote all proxies received by them in such a manner as will assure the election of as many of the nominees listed below as possible. In such event, the specific nominees to be voted for will be determined by the proxy holders. The Board has no reason to believe that any of the persons named below will be unable or unwilling to serve as a director, if elected. Each of the two nominees for director who receives the greatest number of votes will be elected. Set forth below are the names, ages, and certain biographical information relating to the Class II director nominees as of April 30, 2016. Name of Nominee Age Position with Company Director Since Mr. Arve Hanstveit 61 Director Mr. Hans Peter Michelet 56 Director and Chairman of the Board Arve Hanstveit has served as a member of our Board of Directors since 1995. Between August 1997 and November 2010, Mr. Hanstveit served as Partner and Vice President of ABG Sundal Collier, a Scandinavian investment bank, where he was responsible for advising U.S. institutional investors on equity investments in Nordic companies. Prior to joining ABG Sundal Collier, Mr. Hanstveit worked as a securities analyst and as a portfolio manager for TIAA-Cref, a large U.S. institutional investor. From February 2007 to January 2010, Mr. Hanstveit served on the Board of Directors of Kezzler AS, a privately held Norwegian company, which delivers secure track and trace solutions. He is also a member of the Norwegian American Chamber of Commerce and the New York Angels, an independent consortium of individual accredited angel investors that provide equity capital for early-stage companies in the New York City area. Mr. Hanstveit holds a B.A. in Business from the Norwegian School of Management and an M.B.A. from the University of Wisconsin, Madison. The Board selected Mr. Hanstveit as a Director because of his early investment in the Company, his years of experience as a portfolio manager and securities analyst, his detailed understanding of global financial markets, and his extensive knowledge of the Company, its products, and markets. Hans Peter Michelet joined the Board of Directors in August 1995 and was appointed Chairman of the Board in September 2004 and Executive Chairman in March 2008. From January 2005 to November 2007, Mr. Michelet served as our Interim Chief Financial Officer. Before joining our Board, Mr. Michelet was a senior manager with Delphi Asset Management, an asset management firm based in Norway and served as Chief Executive Officer of Fiba Nordic Securities, a Scandinavian investment bank. He also held management positions with Finanshuset and Storebrand Insurance Corporation. Mr. Michelet has been a member of the Board of Directors of SynchroNet Logistics Inc., a maritime technology service provider since June 2000 and a Director of Profunda AS, a commercial salmon farm. Mr. Michelet serves on the Board of IRIS Forskningsinvest AS as well as being the Chairman of the Board of Active Club Solutions Inc. Mr. Michelet holds a B.A. in Finance from the University of Oregon. The Board selected Mr. Michelet as a Director and its Chairman because of his experience as an investor and entrepreneur, his senior management experience in multi-cultural financial institutions, his strong organizational and leadership skills, and his knowledge of company operations and markets. THE BOARD RECOMMENDS A VOTE “FOR” THE ELECTION OF THE NOMINEES NAMED ABOVE. 5 PROPOSAL NO. 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BDO USA, LLP has been appointed by the Audit Committee to continue as the Company’s independent registered public accounting firm for the year ending December 31, 2016. Although the Company is not required to seek stockholder approval for its selection of independent registered public accounting firm, the Board believes that the practice constitutes sound corporate governance. If the appointment is not ratified, the Audit Committee will investigate the reasons for stockholder rejection and will reconsider its selection of independent registered public accounting firm. A representative of BDO USA, LLP is expected to be present at the 2016 Annual Meeting. The representative will have an opportunity to make a statement and to respond to any questions. Principal Accountant Fees and Services The following table summarizes total fees that BDO USA, LLP, our independent registered public accounting firm, billed to us for its work in connection with fiscal years ended December 31, 2015 and 2014. Audit Fees (1) $ $ Total $ $ Audit fees represent fees for professional services related to the performance of the integrated audit of our annual financial statements and internal control over financial reporting, review of our quarterly financial statements, and consents on SEC filings. Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Registered Public Accounting Firm The Audit Committee pre-approves audit, audit-related, tax, and non-audit services provided by our independent registered public accounting firm, BDO USA, LLP and will not approve services that are impermissible under applicable laws and regulations. The pre-approval of services may be delegated to one or more of the Audit Committee’s members, but the decision of that member to pre-approve specific services must be reported to the full Audit Committee at its next scheduled meeting. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016 6 PROPOSAL NO. 3 APPROVAL OF THE ENERGY RECOVERY, INC. 2 The Board of Directors is asking our stockholders to approve the Energy Recovery, Inc. 2016 Incentive Plan (the “ Plan ”). The 2016 Plan was approved by the Board of Directors on April 25, 2016 and will become effective upon receipt of stockholder approval at the Annual Meeting. The 2016Plan will replace our Amended and Restated 2008Equity Incentive Plan (the “ Equity Incentive Plan ”), which was originally approved by stockholders in 2008 and subsequently approved by stockholders as amended and restated in 2012. Background and Reasons for the Proposal The Board of Directors believes that equity awards under the 2008 Equity Incentive Plan have contributed to strengthening the incentive of participating employees to achieve the objectives of the Company and its stockholders by encouraging employees to acquire a greater proprietary interest in the Company. The Board believes that the number of shares of common stock currently available under the 2008 Equity Incentive Plan is insufficient to meet our current and future equity compensation needs. Stockholder approval of the 2016Plan is intended to ensure that we have sufficient shares available to attract and retain employees and to further our growth and development. For a discussion of equity awards as components of our executive compensation program, please refer to the “Compensation Discussion and Analysis” section below. In setting the number of shares authorized for issuance under the 2016Plan, the Compensation Committee and the Board of Directors considered a number of factors, including the number of outstanding equity awards, the number of shares available for grant under the 2008 Equity Incentive Plan, our historical granting practices, and the level of potential dilution that will result from adoption of the 2016Plan. In fiscal years 2013 to 2015, the Company used 5,635,771 of the shares authorized under the 2008 Equity Incentive Plan to make equity awards. The approximate annual “run rate” for fiscal years 2013 to 2015 was on average 3.6%per year, based on the number of shares subject to all equity awards granted under the 2008 Equity Incentive Plan during each of the three fiscal year periods divided by the average number of shares of common stock outstanding as reported in the Form 10-Ks for each of the three fiscal year periods. Based on 52,215,481 shares outstanding as of March 31, 2016, if all 7,637,010shares subject to outstanding awards under existing equity plans and all 677,076shares available for future awards under the 2008 Equity Incentive Plan are ultimately issued, the stockholder dilution would be 13.7%. If all 3,830,000 shares authorized by the 2016Plan are also ultimately issued, the stockholder dilution would be 18.9%. On the effective date of the 2016Plan, all shares previously available for future awards under the 2008 Equity Incentive Plan as of that date will become available for issuance under the 2016Plan, and no further awards will be made under the 2008 Equity Incentive Plan. Based on a review of the Company’s historical practice, the recent trading price of our common stock, and advice from the Compensation Committee’s independent compensation consultant, Compensia, the Compensation Committee and the Board of Directors currently believe that the amounts authorized for issuance under the 2016Plan will be sufficient to cover awards for up to three years. Our future share usage will depend on a number of factors, including the number of participants in the 2016Plan, the price per share of our common stock, any changes to our compensation strategy, changes in business practices or industry standards, changes in the compensation practices of our competitors, changes in compensation practices in the market generally, and the methodology used to establish the equity award mix. The closing sale price of a share of our common stock on the NASDAQ Global Select Market on March31, 2016 was $10.34 per share. 7 Highlights of the 2016Plan and Key Governance Provisions The 2016Plan includes several features that are consistent with the interests of our stockholders and sound corporate governance practices, including the following: ● Independent Compensation Committee.
